Citation Nr: 1704708	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 12, 2010 and in excess of 60 percent thereafter for ichthyosis vulgaris, previously evaluated as xerosis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from May 1955 to January 1958.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 2009 rating decision granted service connection for xerosis (skin disability) and assigned an initial 10 percent rating, effective March 3, 2009.  The May 2013 rating decision denied entitlement to a TDIU.  

In a March 2010 rating decision, the RO increased the Veteran's skin disability initial rating to 60 percent, effective February 12, 2010.  As a higher rating is available for the skin disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the skin disability remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In his September 2009 substantive appeal (via a VA Form 9) for the skin disability higher rating claim, the Veteran requested a Board hearing held at the RO.  Subsequently, as will be discussed, he submitted an August 2013 correspondence reflecting his desire to withdraw his appeal as to the skin disability claim.  Consequently, there is no outstanding hearing request.    

Further, in his a June 2015 substantive appeal (via a VA Form 9) for the TDIU claim, the Veteran requested a Board videoconference hearing.  Subsequently, he submitted a July 2015 correspondence reflecting his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request. 

After the issuance of a March 2015 statement of the case, VA added additional evidence to the record, to specifically include a November 2015 Disability Benefits Questionnaire (DBQ) report containing evaluations of the Veteran's service-connected skin disability and VA treatment records dated through January 2016.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a February 2017 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).


FINDINGS OF FACT

1.  In an August 2013 correspondence, prior to the promulgation of a decision in the appeal, Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent prior to February 12, 2010 and in excess of 60 percent thereafter for ichthyosis vulgaris, previously evaluated as xerosis.  

2.  The Veteran is not precluded from substantial and gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent prior to February 12, 2010 and in excess of 60 percent thereafter for ichthyosis vulgaris, previously evaluated as xerosis,  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (a),(b) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a statement received in August 2015, expressing his desire to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 10 percent prior to February 12, 2010 and in excess of 60 percent thereafter for ichthyosis vulgaris, previously evaluated as xerosis.  As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and this appeal is dismissed.

III.  TDIU

Pertinent Statutes and Regulations

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Analysis 

The Veteran contends that his only service-connected disability, namely ichthyosis vulgaris (skin disability), prevents him from obtaining and maintaining employment.  

The Veteran is currently assigned a 60 percent rating for his skin disability.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected skin disability.  

The Veteran has submitted various statements describing his limited time in public due to his skin disability causing "sensitivity to the sun," such that his "activities are limited to early mornings or late evenings in order to stay out of the sun as much as possible."  See September 2010 Statement from S.M.; September 2010 Statement from L.P; November 2012 Statement from S.M.   

An October 2010 VA examiner noted that the Veteran "has not worked since the 1980's" and that while he was employed, he had "done some heavy labor in the past and construction work." Also noted was that "[i]n the 1980's [the Veteran] had back injury and has had 3 back surgeries" and that "he was unable to return to work" after those injuries.  Also noted was his past history of "chronic cocaine abuse also used for pain relief."  With regard to the Veteran's skin disability, the October 2010 VA examiner indicated that current treatment included "sunscreen, urea cream appl[ied] twice a day, Hydroxyzine 2 tablets at bed-time for itching . . . ."  The October 2010 VA examiner noted that the Veteran's skin disability and "itching have been improved with this regimen of topical ointments and lotions."  The examiner then found that the Veteran "has other comorbidities that keep him from working in addition to his failed back surgeries," to include "congestive heart failure," chronic kidney failure," as well as "severe hypertension."  

In a September 2012 Application for Increased Compensation based on Unemployability (VA Form 21-8940), the Veteran reported that he was last employed in 1983 and that his occupation was "contractor/construction."  He further reported that he had completed four years of high school education.  No other type of education or training was reported. 

A February 2013 VA examiner provided a current diagnosis of ichthyosis vulgaris.  Date of diagnosis was listed as 1957.  The examiner opined that the Veteran's service-connected skin disability "does not have any significant adverse impact on his functional capacity in the occupational environment, and does not render this [V]eteran incapable of maintaining substantially gainful employment."  The February 2013 VA examiner discerned that the Veteran had been unemployed "since the 1980s due to non-SC conditions."   

In a March 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran reported that "degenerative changes, endstage kidney failure, heart [and] kidney problems" restricted his daily activities. 

A November 2015 DBQ examiner provided a current diagnosis of ichthyosis vulgaris.  Date of onset was listed as "1950's."  Upon physical examination, the November 2015 DBQ examiner observed that the Veteran's skin  condition affected less than five percent of his exposed area and less than forty percent of total body area.  The examiner described "severe scaling bilateral legs and feet with open sores, moderate scaling bilateral arms," as well as "dry skin arms and trunk."  The examiner then opined that the Veteran's skin disability did not impact his ability to work, although no explanation was provided.

Based on the foregoing, the Board finds that the Veteran's only service-connected disability, namely his skin disability, does not preclude him from obtaining and maintaining gainful employment.  

The Veteran has consistently reported that he experienced skin disability symptoms since the 1950's, yet his employment history shows that he was able to work for many years after the reported onset of his skin disability.  See September 2012 VA Form 21-8940.  While various statements submitted on behalf of the Veteran aver that he is unemployable because he was required to "stay out of the sun as much as possible" due to his skin disability, the record reflects that he previously worked as a "contractor" in the construction industry, presumably an outdoor occupation.  

In summary, the record indicates that the Veteran has been unemployed since the 1980's due to non-service-connected conditions.  The most persuasive evidence indicates that the Veteran stopped working due to non-service-connected conditions, to include  "congestive heart failure," "chronic kidney failure," as well as "severe hypertension."  See October 2010 VA examination report; February 2013 VA examination report.  Further, in the March 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran reported that these non-service-connected conditions,  namely "degenerative changes . . . heart [and] kidney problems," restricted his daily activities, rather than his skin disability.  Therefore, the evidence preponderates against a finding that the Veteran's service-connected disability (i.e. skin disability) precludes him from obtaining and maintaining gainful employment.  


ORDER

The appeal regarding the issue of entitlement to an initial rating in excess of 10 percent prior to February 12, 2010 and in excess of 60 percent thereafter for ichthyosis vulgaris, previously evaluated as xerosis, is dismissed.    

Entitlement to a TDIU is denied. 




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


